DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 26 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenke et al. (DE 40 37 533 A1) hereinafter referred to Schenke in view of Underhill (US Patent 5,799,466).  With regards to Schenke, any reference paragraph numbers provided below correspond to the provided translation.
Regarding claim 1, Schenke discloses a crop baler implement (figs. 1-2) comprising: 
5 – left side fig. 1; see fig. 1 below) extending along a longitudinal frame axis (left to right in figs. 1-2); 
a baling chamber (2) attached to the frame and sized to form crop material into a bale (1) having a parallelepiped shape (figs. 1-2) extending along a central longitudinal bale axis (left to right in fig. 2) and having a transverse bale axis (top to bottom in fig. 2) perpendicular to the central longitudinal bale axis; 
a carriage (5, 6 – right side figs. 1 and 2; see fig. 1 below) coupled to the frame rearward of the baling chamber and including a tray (see fig. 1 below) positioned to receive the bale from the baling chamber in a first orientation (fig. 2 - central longitudinal axis of bale aligned with longitudinal frame axis).

    PNG
    media_image1.png
    344
    696
    media_image1.png
    Greyscale

Schenke fails to disclose wherein the tray is rotatable relative to the carriage about a substantially vertical tray axis to move the bale from the first orientation to a second orientation, wherein the tray positions the bale such that the central longitudinal bale axis is generally parallel with the longitudinal frame axis when the bale is disposed in the first orientation, and wherein the tray positions the bale such that the transverse 
However, Underhill teaches wherein the tray (30) is rotatable (via 31; col. 6 lines 21-23) relative to the carriage (11, 12) about a substantially vertical tray axis (axis of 31; col. 6 lines 21-23) to move the bale (col. 5 lines 61-65 – “bales”) from the first orientation to a second orientation (col. 6 lines 31-36; phantom and solid lines of fig. 5), wherein the tray positions the bale such that the central longitudinal bale axis is generally parallel with the longitudinal frame axis when the bale is disposed in the first orientation (phantom lines of fig. 5), and wherein the tray positions the bale such that the transverse bale axis is generally parallel with the longitudinal frame axis when the bale is disposed in the second orientation (solid line of fig. 5).
Given the teachings of Underhill, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tray of Schenke to be rotatable as taught by Underhill.  Wrapping devices are generally concerned with the positioning of the object to be wrapped.  Having the tray holding the bale to be wrapped be able to be rotated to effectuate different positions would have been obvious to one of ordinary skill in the art at the time of effective filing to allow for a user to better orient the bale for the processes of wrapping in a desired manner.

Regarding claim 2, Schenke as modified by Underhill above discloses a transverse wrapping assembly (Schenke – 4, 11) attached to the carriage (Schenke - 5, 6 – right side figs. 1 and 2; see fig. 1 above) and moveable along a path surrounding the tray (Schenke - paragraph 0008 – “The vertical winder 4 has a vertical winding axis 4a around which a film roll 11 with stretch film is rotated”), wherein the transverse wrapping assembly includes transverse face wrap roller (Schenke - 11) moveable in an endless loop (Schenke - moves about 4a; paragraph 0008) encircling the tray (Schenke - see fig. 1 above; Underhill - 30) when the bale is disposed in the second orientation (Underhill – solid line of fig. 5).

Regarding claim 3, Schenke as modified by Underhill above discloses a longitudinal wrapping assembly (Schenke – 3, 7) coupled to the frame (Schenke – 5, left side fig. 1; see fig. 1 above) between the tray (Schenke – see fig. 1 above; Underhill - 30) and the baling chamber (Schenke – 2), wherein the longitudinal wrapping assembly includes longitudinal face wrap roller (Schenke – 7) moveable in an endless loop (Schenke - paragraph 0008, “The horizontal unwinder 3 has a horizontal winding axis 3a around which a film roll 7 with stretch film is rotated”; figs. 1-2 shows winding of 7) encircling the bale (Schenke – 1) when the bale is disposed in the first orientation (Schenke – fig. 2, central longitudinal axis of bale aligned with longitudinal frame axis).

Regarding claim 4, Schenke discloses wherein the bale (1) includes a left side face, a right side face, a top face, a bottom face, a forward end face, and a rearward end face, with each of the left side face, the right side face, the top face, and the bottom face are disposed substantially parallel with the central longitudinal bale axis, and with each of the forward end face and the rearward end face are disposed substantially parallel to the transverse bale axis (see figs. 1-2 below), and wherein the longitudinal 7) is operable to hold a roll of wrap material and wrap the left side face, the right side face, the top face, and the bottom face of the bale with the wrap material as the longitudinal face wrap roller moves in the endless loop around the bale (figs. 1-2; paragraph 0008).

    PNG
    media_image2.png
    652
    823
    media_image2.png
    Greyscale


Regarding claim 5, Schenke discloses wherein the transverse face wrap roller (11) is operable to hold a roll of wrap material (12) and wrap the forward end face and the rearward end face of the bale with the wrap material as the transverse face wrap roller moves around the tray (fig. 2; paragraphs 0008-0009).

Regarding claim 6, Schenke as modified by Underhill above discloses wherein the tray (Schenke – see fig. 1 above; Underhill - 30) includes a central portion (Schenke – central portion of tray seen in figs. 1-2; Underhill - 35) concentrically located about the vertical tray axis (Underhill – axis of 31, col. 6 lines 21-23).

Regarding claim 11, Schenke discloses an arm (arm of #4 seen in fig. 2) supporting the transverse face wrap roller (11) and rotatably attached to the carriage for rotation about the vertical tray axis (4a; paragraph 0008).

Regarding claim 13, Schenke discloses wherein the arm moves independent of and relative to the tray about the vertical tray axis (4a; paragraph 0008 – “The vertical winder 4 has a vertical winding axis 4a around which a film roll 11 with stretch film is rotated”).

Regarding claim 15, Schenke discloses a crop baler implement (figs. 1-2) comprising: 
a frame (5 – left side fig. 1; see fig. 1 above, rejection of claim 1) extending along a longitudinal frame axis (left to right in figs. 1-2); 
a baling chamber (2) attached to the frame and sized to form crop material into a bale (1) extending along a central longitudinal bale axis (left to right in fig. 2); 
wherein the bale includes a left side face, a right side face, a top face, a bottom face, a forward end face, and a rearward end face (see figs. 1-2 above, rejection of claim 4); 
see figs. 1-2 above, rejection of claim 4); 
a longitudinal face wrap roller (7) coupled to the frame between the carriage and the baling chamber (fig. 1), wherein the longitudinal face wrap roller is moveable in an endless loop encircling the bale as the bale is ejected from the baling chamber (paragraph 0008, “The horizontal unwinder 3 has a horizontal winding axis 3a around which a film roll 7 with stretch film is rotated”; figs. 1-2 shows winding of 7), wherein the longitudinal face wrap roller is operable to hold a roll of wrap material and wrap the left side face, the right side face, the top face, and the bottom face of the bale with the wrap material as the longitudinal face wrap roller moves in the endless loop around the bale (paragraphs 0008-0009; figs. 1-2); 
a carriage (5, 6 – right side figs. 1 and 2; see fig. 1 above, rejection of claim 1) coupled to the frame rearward of the baling chamber and including a tray (see fig. 1 above, rejection of claim 1) positioned to receive the bale from the baling chamber in a first orientation (fig. 2 - central longitudinal axis of bale aligned with longitudinal frame axis), and 
a transverse face wrap roller (11) attached to the carriage and moveable along a path surrounding the tray (paragraph 0008 – “The vertical winder 4 has a vertical winding axis 4a around which a film roll 11 with stretch film is rotated”), wherein the transverse face wrap roller is operable to hold a roll of wrap material (12) and wrap fig. 2; paragraphs 0008-0009) when the bale is disposed in the second orientation (see Underhill in paragraph below – solid line of fig. 5) as the transverse face wrap roller moves around the tray.

Schenke fails to disclose wherein the tray is rotatable relative to the carriage about a substantially vertical tray axis to move the bale from the first orientation to a second orientation, wherein the tray positions the bale such that the central longitudinal bale axis is generally parallel with the longitudinal frame axis when the bale is disposed in the first orientation, and wherein the tray positions the bale such that the central longitudinal bale axis is generally perpendicular to the longitudinal frame axis when the bale is disposed in the second orientation.
However, Underhill teaches wherein the tray (30) is rotatable (via 31; col. 6 lines 21-23) relative to the carriage (11, 12) about a substantially vertical tray axis (axis of 31; col. 6 lines 21-23) to move the bale (col. 5 lines 61-65 – “bales”) from the first orientation to a second orientation (col. 6 lines 31-36; phantom and solid lines of fig. 5), wherein the tray positions the bale such that the central longitudinal bale axis is generally parallel with the longitudinal frame axis when the bale is disposed in the first orientation (phantom lines of fig. 5), and wherein the tray positions the bale such that the central longitudinal bale axis is generally perpendicular to the longitudinal frame axis when the bale is disposed in the second orientation (solid line of fig. 5).
Given the teachings of Underhill, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tray of Schenke to be 

Regarding claim 17, Schenke discloses an arm (arm of #4 seen in fig. 2) supporting the transverse face wrap roller (11) and rotatably attached to the carriage for rotation about the vertical tray axis (4a; paragraph 0008), wherein the arm moves independent of and relative to the tray about the vertical tray axis (4a; paragraph 0008 – “The vertical winder 4 has a vertical winding axis 4a around which a film roll 11 with stretch film is rotated”).

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenke (DE 40 37 533 A1) in view of Underhill (US Patent 5,799,466) in view of Guyaux et al. (US Patent 3,679,075) hereinafter referred to as Guyaux.  With regards to Schenke, any reference paragraph numbers provided below correspond to the provided translation.
Regarding claim 7, Schenke as modified by Underhill discloses a central portion, but fails to disclose wherein the central portion includes a plurality of omni-direction rollers operable to guide the bale along both a first path and a second path, wherein the second path is disposed perpendicular to the first path.
fig. 1; #10) including a tray (15) wherein the tray includes a central portion (see fig. 3 below) concentrically located about the vertical tray axis (axis of 68; col. 2 lines 6-8, 73-75), wherein the central portion includes a plurality of omni-direction rollers (17; col. 2 lines 8-10) operable to guide the bale along both a first path and a second path, wherein the second path is disposed perpendicular to the first path (see fig. 3 below).

    PNG
    media_image3.png
    666
    768
    media_image3.png
    Greyscale

Given the teachings of Guyaux, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the roller 
Wherein the Applicant may argue that the caster rollers of Guyaux are not specifically denoted as being omni-direction, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the caster rollers be omni-directional.  Omni-directional rollers were notoriously well-known in the art of casters so much so that that casters are often understood to be defined as an omni-directional roller (see: Merriam-Webster: https://www.merriam-webster.com/dictionary/caster - Definition 3 “any of a set of wheels or rotating balls mounted in a swivel frame and used for the support and movement of furniture, trucks, and portable equipment” emphasis added).  Modifying the casters/rollers of Guyaux would have made it easier to load and unload large parallelepiped shaped objects from the tray in a variety of directions which is a situation that Guyaux specifically envisions (col. 2 lines 7-13).

Regarding claim 8, Schenke as modified by Underhill above discloses a central portion, but fails to disclose wherein the central portion defines a square shape.
However, Guyaux teaches a carriage (fig. 1; #10) including a tray (15) wherein the tray includes a central portion (see fig. 3 above) concentrically located about the axis of 68; col. 2 lines 6-8, 73-75), wherein the central portion defines a square shape.
Given the teachings of Guyaux, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the roller central portion of the carriage Guyaux with the carriage of Schenke in view of Underhill.  Both Schenke and Guyaux are concerned with the problem of orienting and moving large parallelepiped shaped objects.  Guyaux teaches the advantages of having rollers in the central portion of the tray of the carriage as a means for easier receiving and discharging of the parallelepiped shaped objects.  Such a combination would result in the central portion having a square shape.  Additionally, it is noted that the shape of the central portion being rectangular (as in Schenke and Underhill) or square (as in Guyaux) is seen as a matter of obvious design choice as it is understood that a central portion may be shaped in accordance with the expected shapes that are to be received on the surfaces since all cited references are concerned with receiving parallelepiped shaped objects.

Regarding claim 9, Schenke as modified by Underhill above discloses a central portion, but fails to disclose wherein the tray includes a first wing portion and a second wing portion extending from and coplanar with the central portion, with the first wing portion and the second wing portion disposed opposite each other.
However, Guyaux teaches a carriage (fig. 1; #10) including a tray (15) wherein the tray includes a central portion (see fig. 3 above) concentrically located about the vertical tray axis (axis of 68; col. 2 lines 6-8, 73-75), wherein the tray includes a first see fig. 3 above).
Given the teachings of Guyaux, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the roller central portion of the carriage Guyaux with the carriage of Schenke in view of Underhill.  It also would have been obvious to incorporate the wing portions of Guyaux’s invention with this central portion.  Both Schenke and Guyaux are concerned with the problem of orienting and moving large parallelepiped shaped objects.  Guyaux teaches the advantages of having rollers in the central portion of the tray of the carriage and receiving and discharging wings as a means for easier receiving and discharging of the parallelepiped shaped objects.

Regarding claim 10, Schenke in view of Underhill as modified by Guyaux above discloses wherein the tray includes a third wing portion and a fourth wing portion extending from and coplanar with the central portion, with the third wing portion and the fourth wing portion disposed opposite each other (Guyaux – fig. 3 above).
Given the teachings of Guyaux, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the roller central portion of the carriage Guyaux with the carriage of Schenke in view of Underhill.  It also would have been obvious to incorporate the wing portions of Guyaux’s invention with this central portion.  Both Schenke and Guyaux are concerned with the problem of orienting and moving large parallelepiped shaped objects.  Guyaux teaches the 

Regarding claim 16, Schenke as modified by Underhill above discloses wherein the tray (Schenke – see fig. 1 above; Underhill - 30) includes a central portion (Schenke – central portion of tray seen in figs. 1-2; Underhill - 35) concentrically located about the vertical tray axis (Underhill – axis of 31, col. 6 lines 21-23), but fails to disclose wherein the central portion includes a plurality of omni-direction rollers operable to guide the bale along both a first path and a second path, wherein the second path is disposed perpendicular to the first path.
However, Guyaux teaches a carriage (fig. 1; #10) including a tray (15) wherein the tray includes a central portion (see fig. 3 above) concentrically located about the vertical tray axis (axis of 68; col. 2 lines 6-8, 73-75), wherein the central portion includes a plurality of omni-direction rollers (17; col. 2 lines 8-10) operable to guide the bale along both a first path and a second path, wherein the second path is disposed perpendicular to the first path (see fig. 3 above).
Given the teachings of Guyaux, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the roller central portion of the carriage Guyaux with the carriage of Schenke in view of Underhill.  Both Schenke and Guyaux are concerned with the problem of orienting and moving large parallelepiped shaped objects.  Guyaux teaches the advantages of having rollers 
Wherein the Applicant may argue that the caster rollers of Guyaux are not specifically denoted as being omni-direction, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the caster rollers be omni-directional.  Omni-directional rollers were notoriously well-known in the art of casters so much so that that casters are often understood to be defined as an omni-directional roller (see: Merriam-Webster: https://www.merriam-webster.com/dictionary/caster - Definition 3 “any of a set of wheels or rotating balls mounted in a swivel frame and used for the support and movement of furniture, trucks, and portable equipment” emphasis added).  Modifying the casters/rollers of Guyaux would have made it easier to load and unload large parallelepiped shaped objects from the tray in a variety of directions which is a situation that Guyaux specifically envisions (col. 2 lines 7-13).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenke (DE 40 37 533 A1) in view of Underhill (US Patent 5,799,466) in view of Viaud (US Patent 8,028,499).  With regards to Schenke, any reference paragraph numbers provided below correspond to the provided translation.
Regarding claim 12, Schenke discloses an arm (arm of #4 seen in fig. 2) supporting the transverse face wrap roller (11) and rotatably attached to the carriage for rotation about the vertical tray axis (4a; paragraph 0008), but fails to disclose a 
However, Viaud teaches a rotational drive (34) interconnecting the arm (30) and the carriage (16, 38) and operable to move the arm about the vertical tray axis relative to the carriage (col. 3 lines 7-23).
Given the teachings of Viaud, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rotating arm of Schenke with the rotational drive of Viaud.  Doing so would allow a user to have the arm be powered so that it could be driven at a desired speed for an extended length of time.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenke (DE 40 37 533 A1) in view of Underhill (US Patent 5,799,466) in view of Fischer et al. (US Patent 5,501,065) hereinafter referred to as Fischer.  With regards to Schenke, any reference paragraph numbers provided below correspond to the provided translation.
Regarding claim 14, Schenke as modified by Underhill above discloses a tray rotating about a vertical axis relative to the carriage (Underhill – 30; col. 6 lines 21-23), but fails to disclose an actuator interconnecting the tray and the carriage.
However, Fischer an actuator (25, 26) interconnecting the tray (4) and the carriage (tubular frame shown in figs. 1-2 to which 25 and 26 are mounted) and operable to rotate the tray about the vertical tray axis relative to the carriage (col. 7 lines 27-36).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The prior art not relied upon generally relates to the field of bailers, wrapping of bales and transportation of a wrapped bale or other similarly shaped article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731